Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 1 of 17 Page ID #:1458


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11       JEANNE R.,1                                Case No. 2:19-cv-09809-GJS
12                  Plaintiff
13            v.                                    MEMORANDUM OPINION AND
                                                    ORDER
14       ANDREW M. SAUL, Commissioner
         of Social Security,
15
                    Defendant.
16
17
18                               I.   PROCEDURAL HISTORY
19          Plaintiff Jeanne R. (“Plaintiff”) filed a complaint seeking review of the
20   decision of the Commissioner of Social Security denying her application for
21   Disability Insurance Benefits (“DIB”). The parties filed consents to proceed before
22   the undersigned United States Magistrate Judge [Dkts. 9 and 13] and briefs
23   addressing disputed issues in the case [Dkt. 15 (“Pl. Br.”), Dkt. 16 (“Def. Br.”) and
24   Dkt. 17 (“Reply”)]. The matter is now ready for decision. For the reasons discussed
25   below, the Court finds that this matter should be remanded for further proceedings.
26
27   1
            In the interest of privacy, this Order uses only the first name and the initial of
     the last name of the non-governmental party.
28
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 2 of 17 Page ID #:1459


1                II.   ADMINISTRATIVE DECISION UNDER REVIEW
2          On January 12, 2017, Plaintiff filed her application for DIB alleging disability
3    due to problems with her hands and mental impairments including PTSD,
4    depression, anxiety, and OCD. [Dkt. 11, Administrative Record (“AR”) at 275.]
5    Plaintiff’s application was denied initially, on reconsideration, and after a hearing
6    before Administrative Law Judge (“ALJ”) Roger E. Winkelman. [AR 1-6, 11-26.]
7          Applying the five-step sequential evaluation process, the ALJ found that
8    Plaintiff was not disabled. See 20 C.F.R. §§ 416.920(b)-(g)(1). At step one, the
9    ALJ found that Plaintiff had not engaged in substantial gainful activity since April 1,
10   2016, the alleged onset date. [AR 13.] At step two, the ALJ found that Plaintiff had
11   the following severe impairments: bilateral carpal tunnel syndrome, cervical
12   degenerative disc disease, status post excision of a portion of her left small finger,
13   depressive disorder, anxiety disorder, and attention deficit hyperactivity disorder
14   [AR 13.] The ALJ determined at step three that Plaintiff did not have an impairment
15   or combination of impairments that meets or medically equals the severity of one of
16   the listed impairments. [AR 14.]
17         Next, the ALJ found that Plaintiff had the residual functional capacity
18   (“RFC”) to perform medium work. [AR 15.] Applying this RFC, the ALJ found at
19   step four that Plaintiff was not able to perform her past relevant work as a vice
20   president, accounting manager, or office manager. [AR 24]. However, at step five,
21   the ALJ found that Plaintiff was capable of performing other work that exists in
22   significant numbers in the economy. [AR 25-26.] Plaintiff sought review of the
23   ALJ’s decision, which the Appeals Council denied, making the ALJ’s decision the
24   Commissioner’s final decision. [AR 1-6.] This action followed.
25         On appeal of the ALJ’s decision, Plaintiff raises the following arguments: (1)
26   the ALJ failed to accurately evaluate the mental impairment evidence and (2) the
27   ALJ failed to properly evaluate her subjective symptom testimony. [Pl. Br. at 4-11;
28   Reply at 1-7.] Plaintiff requests reversal and remand for payment of benefits or, in
                                                2
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 3 of 17 Page ID #:1460


1    the alternative, remand for further administrative proceedings. [Pl. Br. at 11.] The
2    Commissioner asserts that the ALJ’s decision should be affirmed. [Def. Br. at 1-
3    11.]
4                            III.   GOVERNING STANDARD
5           Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
6    determine if: (1) the Commissioner’s findings are supported by substantial evidence;
7    and (2) the Commissioner used correct legal standards. See Carmickle v. Comm’r
8    Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r Soc. Sec.
9    Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
10   “Substantial evidence is more than a mere scintilla but less than a preponderance; it
11   is such relevant evidence as a reasonable mind might accept as adequate to support a
12   conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
13   2014) (internal citations omitted).
14          The Court will uphold the Commissioner’s decision when the evidence is
15   susceptible to more than one rational interpretation. See Molina v. Astrue, 674 F.3d
16   1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
17   by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
18   did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
19   reverse the Commissioner’s decision if it is based on harmless error, which exists if
20   the error is “inconsequential to the ultimate nondisability determination, or if despite
21   the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
22   Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
23   omitted).
24                                   IV.    DISCUSSION

25   A.     The ALJ Improperly Assessed the Medical Evidence
26          Plaintiff contends that the ALJ erred by rejecting the mental impairment
27   opinions provided by her treating physicians and the consultative examining
28   psychologist without providing specific and legitimate reasons supported by
                                                3
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 4 of 17 Page ID #:1461


1    substantial evidence. [Pl.’s Br. 4-10.] According to Plaintiff, the ALJ “cherry-
2    picked” the medical evidence while rejecting the opinions that supported her
3    allegations of disability. The Court agrees and finds that remand on this issue is
4    warranted.
5          1.     Legal Standard
6          “There are three types of medical opinions in social security cases: those
7    from treating physicians, examining physicians, and non-examining physicians.”
8    Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009); see also
9    20 C.F.R. § 404.1527. In general, a treating physician’s opinion is entitled to more
10   weight than an examining physician’s opinion and an examining physician’s opinion
11   is entitled to more weight than a nonexamining physician’s opinion. See Lester v.
12   Chater, 81 F.3d 821, 830 (9th Cir. 1995). “The medical opinion of a claimant’s
13   treating physician is given ‘controlling weight’ so long as it ‘is well-supported by
14   medically acceptable clinical and laboratory diagnostic techniques and is not
15   inconsistent with the other substantial evidence in [the] case record.’” Trevizo v.
16   Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)).2
17         An ALJ must provide clear and convincing reasons supported by substantial
18   evidence to reject the uncontradicted opinion of a treating or examining physician.
19   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005) (citing Lester, 81 F.3d at
20   830-31). Where such an opinion is contradicted, however, an ALJ may reject it only
21   by stating specific and legitimate reasons supported by substantial evidence.
22
23
     2
            For claims filed on or after March 27, 2017, the opinions of treating
24   physicians are not given deference over the opinions of non-treating physicians. See
25   20 C.F.R. § 404.1520c (providing that the Social Security Administration “will not
     defer or give any specific evidentiary weight, including controlling weight, to any
26   medical opinion(s) or prior administrative medical finding(s), including those from
     your medical sources”); 81 Fed. Reg. 62560, at 62573-74 (Sept. 9, 2016). Because
27   Plaintiff’s claim for DIB was filed before March 27, 2017, the medical evidence is
     evaluated pursuant to the treating physician rule discussed above. See 20 C.F.R. §
28   404.1527.
                                                4
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 5 of 17 Page ID #:1462


1    Bayliss, 427 F.3d at 1216; Trevizo, 871 F.3d at 675. The ALJ can satisfy this
2    standard by “setting out a detailed and thorough summary of the facts and
3    conflicting clinical evidence, stating [her] interpretation thereof, and making
4    findings.” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick
5    v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)); see also 20 C.F.R. § 404.1527(c)(2)-
6    (6) (when a treating physician’s opinion is not given controlling weight, factors such
7    as the nature, extent, and length of the treatment relationship, the frequency of
8    examinations, the specialization of the physician, and whether the physician’s
9    opinion is supported by and consistent with the record should be considered in
10   determining the weight to give the opinion).
11         2.     Pertinent Mental Impairment Evidence
12                i.    Treating Physicians - Dr. Lichuan Fang
13         Plaintiff began treating with Dr. Fang, a family physician, for routine medical
14   care beginning in January 2016. [AR 562.] The ALJ summarized Dr. Fang’s
15   treatment as follows: in January 2016, Plaintiff had a normal annual physical and
16   psychiatric examination. [AR 18.] It was noted that she was seeing a psychiatrist
17   (Dr. Winston) once every two months for depression. No functional limitations
18   were imposed. [AR 562-564.] In February 2016, a physical examination was
19   unremarkable and an EEG was normal. A larynoscopy was negative and Plaintiff
20   had a largely normal EKG, colonoscopy, and mammogram. A June 2017, cervical
21   x-ray revealed disc disease and spur formation, but no evidence of herniation,
22   fracture, or impingement.
23         In June 2018, Dr. Fang completed a functional capacity questionnaire. He
24   stated that he had seen Plaintiff on an annual and as needed basis since January
25   2016. [AR 18.] He diagnosed major depressive disorder, anxiety disorder, and
26   post-traumatic stress disorder. Due to these impairments, he opined that Plaintiff
27   was incapable of even low stress jobs, and she would be unable to perform
28   sedentary work. [AR 1342-1343.]
                                                5
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 6 of 17 Page ID #:1463


1          The ALJ rejected Dr. Fang’s mental assessment as “unpersuasive” for several
2    reasons including (1) Dr. Fang did not include a narrative discussion of the clinical
3    mental health evidence to support his diagnosis; (2) he checked answers to form
4    questions and did not support his conclusions with objective findings; (3) he is not a
5    psychologist or psychiatrist; and (4) he acknowledged that his treatment had been
6    infrequent. [AR 18.]
7                 ii.    Treating Physician - Dr. Dustin DeYoung
8          Plaintiff saw Dr. DeYoung, who shares a practice with Dr. Fang, monthly
9    beginning in August 2017. [AR 1336-1340.] Dr. DeYoung did not provide any
10   treatment records, but he submitted a Mental Residual Functional Capacity
11   Questionnaire on Plaintiff’s behalf. [AR 1336.] Dr. DeYoung diagnosed Plaintiff
12   with severe major depressive disorder, PTSD and general anxiety disorder.
13   [AR1336.] Dr. DeYoung noted that Plaintiff has tried multiple medications and
14   combinations of medications to ameliorate her symptoms, but those medications
15   either caused side effects or were ineffective. Dr. DeYoung’s prognosis was that
16   Plaintiff had expressed symptoms for many years with minimal improvement due to
17   her treatment resistant symptoms. [AR 1336.] In a checkbox form, Dr. DeYoung
18   noted that Plaintiff had no useful ability to complete a normal workday and
19   workweek without interruptions nor deal with work stress. In Dr. DeYoung’s
20   opinion, Plaintiff’s impairments would cause her to be absent more than four days
21   per month. [AR 1340.]
22         The ALJ rejected Dr. DeYoung’s opinion as “unpersuasive.” [AR 22.]
23   Specifically, the ALJ opined that Dr. DeYoung’s “extreme functional limitations”
24   were “severely undermined by the lack of clinical findings” and the absence of a
25   narrative discussion of objective findings. Further, Dr. DeYoung failed to provide
26   treatment records to support his conclusory opinion. [AR 22.]
27                iii.   Treating Psychiatrist - Dr. Jason Winston
28         The records from Dr. Winston, Plaintiff’s treating psychiatrist, showed
                                               6
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 7 of 17 Page ID #:1464


1    treatment for depression, anxiety, binge eating, and problems with focus. [AR 653-
2    724.] Over a series of progress notes, from May 4, 2015 to March 22, 2017,
3    Plaintiff regularly complained about poor memory and concentration, including that
4    she is easily distracted and forgetful. [AR 653, 722.] Dr. Winston’s treatment
5    reports reveal that Plaintiff has had a long history of depression since around the
6    time she was 19 or 20. [AR 722.] Her symptoms increased after the death of her
7    parents. [AR 722.] Dr. Winston frequently observed that Plaintiff was tearful, but
8    his mental status examinations consistently noted Plaintiff’s attention, concentration,
9    and judgment as good. [AR 654, 656, 662, 671, 675, 681, 683, 689, 716, 718, 720,
10   723.] A significant portion of Dr. Winston’s treatment reports documented the trial
11   and adjustment of Plaintiff’s numerous psychiatric medications. [AR 657 difficulty
12   with finding effective medication, “could not tolerate Buspar”; AR 660 could not try
13   Adderall until blood pressure under control; AR 661 “tapering Lamictal”; AR 669
14   “rexult didn’t help.”]
15         Dr. Winston did not complete a medical impairment questionnaire or
16   otherwise provide an opinion about Plaintiff’s functional limitations. However, the
17   ALJ credited Dr. Winston’s treatment reports as persuasive because (1) they were
18   supported by the weight of the mild mental health evidence of record; (2) the
19   numerous mental examinations of Plaintiff were consistent; (3) the treatment reports
20   failed to reveal significant clinical findings; and (4) his reports revealed Plaintiff’s
21   high level of functioning. [AR 22.]
22                iii.   Treating Therapist – Ms. Daniella Schrader, Psy. D.
23         Ms. Schrader began seeing Plaintiff weekly for her depression, anxiety, and
24   obsessive-compulsive disorder (OCD) in February 2015. [AR 640.] Ms. Schrader
25   is a licensed psychologist and therefore is an accepted medical source. [Reply at
26   4.]3 In March and July 2017 and July 2018 she wrote a total of three letters stating
27
     3
           See 20 C.F.R. § 416.902 (“(a) Acceptable medical source means a medical
28   source who is a: . . . (2) Licensed psychologist); see also Lubin v. Commr. of Soc.
                                                7
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 8 of 17 Page ID #:1465


1    that Plaintiff’s stress worsened around May 2016 and that “ongoing stressors at
2    work” caused clinical setbacks resulting in worsening symptoms of depression,
3    anxiety, and OCD. [AR 640-41, 1111-12, 1366.] Plaintiff’s OCD is triggered while
4    at work as she fears she is making mistakes, being critiqued and criticized, and
5    therefore she engages in perfectionistic behavior causing paralyzing thoughts which
6    further impairs her functionality. [AR 640.] Ms. Schrader stated that Plaintiff’s
7    panic attacks, bouts of uncontrolled outburst of crying, difficulty sleeping and
8    unhealthy eating patterns made it unlikely she could function in a workplace. [AR
9    640-41, 1111-12, 1366.]
10          In July 2018 Ms. Schrader completed a mental residual functional capacity
11   questionnaire. [AR 1346-1350.] Ms. Schrader reported that due to Plaintiff’s
12   ongoing struggles with focus and concentration she would be unable to complete a
13   normal workday/workweek without interruptions from psychologically based
14   symptoms. [AR 1348.] She would be likely to miss work more than four days per
15   month. [AR 1350.]
16          The ALJ rejected the “assessed functional limitations by Ms. Schrader” as
17   “not persuasive.” The ALJ found that “most mental health resources did not report
18   significant objective mental findings and therefore her conclusions were not
19   supported by clinical evidence.” [AR 20.] The ALJ also found that the letters
20   submitted by Ms. Schrader did not discuss objective findings such as test results.
21   The July 2018 mental residual functional capacity form was not supported by any
22   narrative discussion of mental health evidence to support the conclusion and “she
23   checked answers to form questions, which was additionally “unpersuasive.” [AR
24   20.]
25   ///
26
27   Sec. Admin., 507 Fed. Appx. 709, 712 (9th Cir. 2013) (unpublished) (“as a licensed
     psychologist, Dr. Shields is an ‘acceptable medical source[]’ within the meaning of
28   20 C.F.R. § 416.913(a)”).
                                               8
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 9 of 17 Page ID #:1466


1                  iv.   Examining Psychologist – Dr. Henry Venter, Ph. D.
2            On April 15, 2017, Dr. Venter, a clinical psychologist performed a
3    Comprehensive Psychological Evaluation of Plaintiff. [AR 988-999.] Dr. Venter
4    noted that Plaintiff drove to her appointment. She presented with neat and clean
5    clothes. During the evaluation, Plaintiff explained to Dr. Venter that after finishing
6    high school, she completed 5 years of college at different institutions including UC
7    Santa Barbara and Cal State Northridge, however Plaintiff never graduated.
8    Plaintiff worked as office/account manager for 9 years until April 2016 when she
9    stopped working due to a combination of physical and psychological symptoms.
10   Before she quit work, she asked for a reduction in some of her tasks due to stress
11   and feelings of being overwhelmed. Since she stopped working, Plaintiff’s
12   symptoms have not improved. [AR 989.] Plaintiff explained that her current
13   psychiatric treatment included psychotherapy with her psychiatrist Dr. Winston and
14   her therapist Daniella Schrader. Plaintiff also takes psychotropic medication
15   including Sertraline and Trazadone for depression and anxiety. [AR 990.]
16           Upon examination, Dr. Venter observed that Plaintiff’s thought process was
17   “not coherent and disorganized.” [AR 992.] She presented as “discombobulated
18   and disorganized, often interrupting herself and the examiner.” [AR 991-992.] Dr.
19   Venter diagnosed “Bipolar I disorder, Most Recent Episode, Depressed, Severe,
20   marked by the following symptoms: mania—distinct periods of abnormally and
21   persistently elevated, expansive, or irritable mood, lasting at least 1 week; inflated
22   self-esteem or grandiosity; decreased need for sleep (feel rested after only 3 hours of
23   sleep); more talkative than usual or pressure to keep talking; flight of ideas or
24   subjective experience that thoughts are racing; distractibility (attention easily drawn
25   to unimportant or irrelevant external stimuli); increase in goal-directed activity
26   (socially, at work, school) or psychomotor agitation; alternating periods of severe
27   depression and low mood with inability to engage in proactive activities. [AR 996-
28   997.]
                                                9
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 10 of 17 Page ID #:1467


 1         Overall, Dr. Venter opined that Plaintiff was moderately impaired in her
 2   ability to (1) relate and interact with coworkers and the public, (2) maintain
 3   concentration, attention, persistence and pace, (3) maintain regular attendance; and
 4   (4) associate with day-to-day work activity including attendance and safety.
 5   Plaintiff had a mild impairment in her ability to do (5) detailed and complex
 6   instructions, (6) accept instructions from supervisors, and (7) perform work
 7   activities without special or additional supervision. Plaintiff has no impairment in
 8   her (8) ability to understand, remember and carry out simple one or two-step job
 9   instructions. [AR 997.]
10         The ALJ rejected Dr. Venter’s opinion as “not persuasive” largely due to Dr.
11   Venter’s bipolar diagnosis. The ALJ noted that no other physician or treating
12   professional diagnosed Plaintiff with bipolar disorder, and that Dr. Venter’s opinion
13   was inconsistent with his own mild findings, as well as the overall mild findings in
14   the record. [AR 22.]
15                v.    Non-Examining Physicians
16         In May and August 2017, the Agency’s non-examining physicians reviewed
17   Plaintiff’s application for DIB and rendered their opinions. [AR 314-332, 334-354.]
18   The reviewing physicians diagnosed carpal tunnel syndrome, depressive disorder,
19   eating disorder, and attention deficit hyperactivity disorder. They opined that
20   Plaintiff has a moderate impairment in the ability to interact with others, concentrate
21   persist, or maintain pace and adapt or manage herself. Plaintiff also has a moderate
22   limitation in her ability to maintain attention and concentration for extended periods,
23   perform activities without a schedule, maintain regular attendance, be punctual,
24   work in coordination with or in proximity to others, complete a normal
25   workday/week without interruption from psychological symptoms, interact with the
26   public, accept instructions and respond appropriately to supervisors, get along with
27   coworkers, maintain socially appropriate behavior, and respond appropriately to
28   changes in the work setting. [AR 328, 350.] Plaintiff, however, has a mild
                                               10
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 11 of 17 Page ID #:1468


 1   impairment in her ability to understand, remember or apply information.
 2         The ALJ found the opinions of the non-examining physicians persuasive
 3   because “they reviewed all of the medical records and reported modest physical and
 4   mental health findings” and their opinions were “consistent with the mild objective
 5   medical evidence.” As a result, the ALJ adopted the non-examining physicians’
 6   functional limitations. [AR 23.]
 7         3.     Analysis
 8         As a part of and in addition to weighing the overall medical evidence, the ALJ
 9   also noted that Plaintiff’s allegation of disability was severely damaged by the
10   acknowledgements in the record regarding Plaintiff’s “highly active lifestyle” since
11   the alleged onset date. [AR 23.] The ALJ explained that multiple medical sources
12   noted that Plaintiff had been applying for jobs, interviewing for jobs, receiving job
13   offers, shopping frequently, attending dance and exercise classes, traveling,
14   vacationing, and driving to daily medical appointments and support group meetings.
15   [AR 23-24.] The ALJ found that Plaintiff’s ability to complete these extensive
16   activities “without difficulty” was inconsistent with her disability claim. [AR 24.]
17         Despite what is undoubtedly an unusually active lifestyle for a benefits
18   claimant, the expert assessments made by the overwhelming majority of the medical
19   practitioners in this case were entitled to greater weight and more careful
20   consideration than the ALJ afforded them for several reasons. See Tonapetyan v.
21   Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (holding that examining physician’s
22   “opinion alone constitutes substantial evidence, because it rests on his own
23   independent examination of [claimant]”); see also 20 CFR § 404.1527
24   (f)(2)(i)(“State agency medical and psychological consultants and other program
25   physicians, psychologists, and other medical specialists are highly qualified
26   physicians, psychologists, and other medical specialists who are also experts in
27   Social Security disability evaluation.”).
28
                                                 11
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 12 of 17 Page ID #:1469


 1         First, the ALJ’s reliance on Plaintiff’s activities of daily living outside of the
 2   context of competitive work here is based on an inaccurate characterization of the
 3   overall record. A conflict between a treating physician’s opinion and the claimant’s
 4   daily activities “may justify rejecting a treating provider’s opinion.” Ghanim v.
 5   Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014) (considering inconsistency between
 6   treating physician’s opinion and claimant’s daily activities as specific and legitimate
 7   reason to discount treating physician's opinion)). However, Plaintiff’s daily
 8   activities are not in tension with the opinions of her treating providers.
 9         Here, Plaintiff’s treatment records described ongoing difficulty with her
10   mental health symptoms during her daily activities. As the ALJ observed, Plaintiff
11   regularly attended fitness classes and looked for work. But Plaintiff struggled
12   significantly in these endeavors including having a “meltdown” with “tears
13   streaming down her face” during her tap class because she became overwhelmed by
14   the instructions. [AR 657, 684.] When Plaintiff was working, she switched from
15   full-time to part-time work due to stress and she eventually quit because she was
16   unable to manage her stress and anxiety. [AR 714.] Although Plaintiff reported that
17   she was searching for “part-time” jobs, she stated the search was “not going well,”
18   “that she can’t get another job in the mindset [she’s] in now,” and when she went on
19   an interview, she had difficulty speaking because of anxiety. [AR 666, 692, 702.]
20   Plaintiff felt that she did not get the job due to her inability to focus and “poor
21   performance during the interview.” [AR 692.] With respect to her tax work, she
22   volunteered to help a friend who was a farmer with some accounting, but when it
23   came to actually doing the work, she testified that she “was so stressed out” that she
24   could not complete it. [AR 274.] When doing daily tasks, Plaintiff reported that
25   “there are so many things to remember, this causes anxiety, she writes it down, then
26   forgets where she wrote it down, books appointments for the wrong time, forgets
27   things.” [AR 686.] Plaintiff also reported that she was no longer able to go to the
28   store alone because her shopping is “totally out of control.” [AR 686.]
                                                12
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 13 of 17 Page ID #:1470


 1         When reading the record in context, it is apparent that the ALJ
 2   mischaracterized Plaintiff’s activities. Plaintiff suffered the same problems with
 3   focus, concentration, and inability to deal with even low stress situations in both her
 4   daily activities and the work like activities projected by her treating and examining
 5   practitioners. Therefore, the ALJ erred by sweeping aside the daily activity
 6   evidence supporting the treating and examining opinions while isolating only those
 7   findings supporting his conclusion. See Gallant v. Heckler, 753 F.2d 1450, 1456
 8   (9th Cir. 1984) (error for an ALJ to ignore or misstate the competent evidence in the
 9   record in order to justify her conclusion); Diedrich v. Berryhill, 874 F.3d 634, 642-
10   43 (9th Cir. 2017) (ALJ erred by relying on evidence indicating an ability to
11   function while “ignoring competent evidence in the record that suggests an opposite
12   result.”); see also Fiorello v. Heckler, 725 F.2d 174, 176 (2d Cir. 1983) (while the
13   ALJ is not obligated to “reconcile explicitly every conflicting shred of medical
14   testimony,” she cannot simply selectively choose evidence in the record that
15   supports her conclusions).
16         Second, the record does not support the ALJ’s conclusion that the opinions of
17   Dr. Fang, Dr. Venter, Dr. DeYoung, and Ms. Schrader, were inconsistent with the
18   “mild physical and mental health findings” and unsupported by clinical findings.
19   [AR 18-22.] The record documents Plaintiff’s lengthy history of mental illness.
20   While Plaintiff’s symptoms have not always been susceptible to objective
21   verification, as is often the case with mental illness, see Smith v. Colvin, 2015 U.S.
22   Dist. LEXIS 52366, 2015 WL 1814433, at *6 (N.D. Cal. April 21, 2015) (mental
23   impairments are not as readily amenable to objective laboratory testing as are
24   physical impairments), the record contains strong objective and consistent findings
25   related to Plaintiff’s mental impairments and related functional limitations.
26         For example, Plaintiff regularly presented at a myriad of medical
27   appointments as depressed, anxious, and tearful. In the treatment records provided
28   by Dr. Winston, which the ALJ agreed were persuasive, Plaintiff was tearful when
                                               13
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 14 of 17 Page ID #:1471


 1   expressing stressful events (AR 655), was forgetful with respect to taking
 2   medication (AR 656), her focus was off (AR 657), she struggled to handle the stress
 3   of her tap dancing class (AR 657), and she complained of being frequently
 4   overwhelmed (AR 664). Even the Agency’s own examining physician, Dr. Venter
 5   stated that Plaintiff “cannot focus attention during the interview” and her “attention
 6   and concentration were noticeably impaired.” [AR 991.] In the capacity
 7   questionnaire submitted by Dr. DeYoung he expressed that Plaintiff is easily
 8   distracted, has memory impairments, recurrent panic attacks, and difficulty thinking
 9   and concentrating, all despite “treatment for many years with minimal
10   improvement.” [AR 1336-1337.] Ms. Schrader stated that Plaintiff’s panic attacks,
11   bouts of uncontrolled outburst of crying, difficulty sleeping and unhealthy eating
12   patterns made it unlikely she could function in a workplace. Collectively, all of the
13   treating and examining practitioners assessed that Plaintiff had difficulty
14   maintaining focus, concentration, and attendance. [AR 998, 1340.] The weight of
15   the record is, therefore, supportive of the treating and examining opinions.
16         By the same token, the ALJ erred in crediting the opinions of the non-
17   examining physicians over the treating and examining opinions. It is well
18   established that “[t]he opinion of a nonexamining physician cannot by itself
19   constitute substantial evidence that justifies the rejection of the opinion of either an
20   examining physician or a treating physician.” Lester, 81 F.3d at 831 (9th Cir. 1995);
21   see also Revels v. Berryhill, 874 F.3d 648 at 654-55 (9th Cir. 2017); Widmark v.
22   Barnhart, 454 F.3d 1063, 1066-67 n.2 (9th Cir. 2006); Morgan v. Comm’r, 169 F.3d
23   595, 602 (9th Cir. 1999); see also Erickson v. Shalala, 9 F.3d 813, 818 n.7 (9th Cir.
24   1993). Furthermore, greater weight is due to the “opinion of a specialist about
25   medical issues related to his or her area of specialty.” 20 C.F.R. § 404.1527(c)(5);
26   Revels, 874 F.3d at 654. This the ALJ did not do.
27         While Drs. Fang, DeYoung, Venter and Ms. Schrader were Plaintiff’s treating
28   and examining practitioners who personally treated and/or evaluated her mental
                                                14
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 15 of 17 Page ID #:1472


 1   impairments, the ALJ rejected their opinions as unpersuasive. [AR 18, 20, 22.]
 2   Instead, the ALJ gave greater weight to the opinions of the non-examining
 3   physicians who had no personal interaction with Plaintiff. [AR 23.] However,
 4   without clear and convincing evidence, the ALJ should have given the least weight
 5   to non-examining physicians’ opinions, rather than discounting the opinions of
 6   Plaintiff’s treating and examining physicians. See Andrews v. Shalala, 53 F.3d
 7   1035, 1040-41 (9th Cir. 1995) (observing that more weight is given to the treating
 8   physician’s opinion than the opinion of a nontreating physician because a treating
 9   physician is employed to cure and has a greater opportunity to know and observe the
10   patient as an individual); Pitzer v. Sullivan, 908 F.2d 502, 506 n.4 (9th Cir. 1990)
11   (discussing that the conclusion of a non-examining physician is entitled to less
12   weight than the conclusion of an examining physician (citing Gallant v. Heckler,
13   753 F.2d 1450, 1454 (9th Cir. 1984)).
14         Here, the ALJ’s reliance on the opinion of physicians who neither treated nor
15   examined Plaintiff over an examining physician and the reports of several treating
16   physicians was not based on substantial evidence. As a result, the ALJ erred in
17   weighing the evidence here and remand is warranted.
18   B.    Remaining Arguments
19         Plaintiff also challenges the ALJ’s credibility finding. Because the matter is
20   being remanded for further proceedings, the Court will not reach this argument.
21   However, on remand, if Plaintiff’s testimony regarding her subjective complaints is
22   discredited, the ALJ must, in the absence of affirmative evidence showing that
23   Plaintiff malingering, set forth clear and convincing reasons for rejecting Plaintiff’s
24   testimony. Morgan v. Commissioner of Social Sec. Admin., 169 F.3d 595, 599 (9th
25   Cir.1999).
26   ///
27   ///
28   ///
                                               15
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 16 of 17 Page ID #:1473


 1                                  V.     CONCLUSION
 2         The decision of whether to remand for further proceedings or order an
 3   immediate award of benefits is within the district court’s discretion. Harman v.
 4   Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000). When no useful purpose would be
 5   served by further administrative proceedings, or where the record has been fully
 6   developed, it is appropriate to exercise this discretion to direct an immediate award
 7   of benefits. Id. at 1179 (“the decision of whether to remand for further proceedings
 8   turns upon the likely utility of such proceedings”). But when there are outstanding
 9   issues that must be resolved before a determination of disability can be made, and it
10   is not clear from the record the ALJ would be required to find the claimant disabled
11   if all the evidence were properly evaluated, remand is appropriate. Id.
12         Here, the Court finds that remand is appropriate because the circumstances of
13   this case suggest that further administrative review could remedy the ALJ’s errors.
14   See INS v. Ventura, 537 U.S. 12, 16 (2002) (upon reversal of an administrative
15   determination, the proper course is remand for additional agency investigation or
16   explanation, “except in rare circumstances”); Treichler v. Comm’r of Soc. Sec.
17   Admin., 775 F.3d 1090, 1101 (9th Cir. 2014) (remand for award of benefits is
18   inappropriate where “there is conflicting evidence, and not all essential factual
19   issues have been resolved”); Harman, 211 F.3d at 1180-81. The Court has found
20   that the ALJ erred by failing to provide specific and legitimate reasons for
21   discounting the treating and examining opinions. Therefore, Plaintiff’s entitlement
22   to benefits remains unclear and remand for further administrative proceedings would
23   be useful.
24         For all of the foregoing reasons, IT IS ORDERED that:
25         (1) the decision of the Commissioner is REVERSED and this matter
26            REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further
27            administrative proceedings consistent with this Memorandum Opinion and
28            Order; and
                                               16
Case 2:19-cv-09809-GJS Document 18 Filed 08/12/20 Page 17 of 17 Page ID #:1474


 1         (2) Judgment be entered in favor of Plaintiff.
 2
 3      IT IS SO ORDERED.
 4
 5   DATED: August 12, 2020                ______________________________
                                           GAIL J. STANDISH
 6                                         UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              17
